Citation Nr: 1759816	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee pain, most likely chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for shoulder, left rotator cuff tear, prior to June 27, 2011, and a rating in excess of 20 percent thereafter.

3.  Entitlement to a compensable rating for scar, left shoulder, prior to March 30, 2016, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel
INTRODUCTION

The Veteran served on active duty from November 2000 to December 2004.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2016 rating decision, the RO increased the evaluation for the service-connected shoulder, left rotator cuff tear, to 20 percent, beginning June 27, 2011, and the RO increased the evaluation for the service-connected scar, left shoulder, to 10 percent, beginning March 30, 2016.  As the highest possible rating for these disabilities have not been assigned, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The record reflects that after the August 2016 supplemental statement of the case was issued, additional VA treatment records were uploaded into the claims file without a waiver of initial review of this evidence by the AOJ.  However, as this evidence is not relevant to the increased rating claim for scar, left shoulder, being decided, the Board may proceed to adjudicate the claim with no prejudice to the Veteran.  Furthermore, as the Board is remanding the increased rating claims that this evidence pertains to, the AOJ will have an opportunity to review this newly submitted evidence before readjudicating the claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to increased ratings for left knee pain, most likely chondromalacia, and shoulder, left rotator cuff tear, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran has experienced at least some degree of pain from his left shoulder scar over the course of the appeal period.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 10 percent disability rating, but no higher, for the service-connected scar, left shoulder, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§  3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7804 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating - Scar, Left Shoulder

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a compensable rating for his service-connected scar, left shoulder, prior to March 30, 2016, and a rating in excess of 10 percent thereafter.  He filed his claim for an increased rating in January 2008.

The Veteran's scar, left shoulder, is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining to scar(s), unstable or painful.

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  Id.  A maximum 30 percent disability rating assigned when there are 5 or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2). 

The Veteran was previously provided with VA examinations of his left shoulder scar in July 2008 and August 2010.  The July 2008 examination report noted that the Veteran's healed scar on the left shoulder was nontender, stable, and regular.  The August 2010 examination report noted that the Veteran's healed scar on the left shoulder was painless.  However, neither examiner provided an explanation for these conclusions.

In both the July 2008 and August 2010 examinations, the Veteran complained of pain in the scar on his left shoulder.  In his July 2008 examination, he complained of 4/10 pain in the scar.  He noted it became red, warm, and tender to the touch.  He also complained of associated swelling and numbness.  In the August 2010 examination, he reported that his scar was very tender, sensitive to touch, and produced a burning sensation if he carried anything on his shoulder.  The Veteran is competent to provide evidence as to his personally experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran was provided with an additional VA examination pertaining to his left shoulder scar in March 2016.  The Veteran reported that over time, the scar on the left shoulder had become increasingly irritable.  This time, the examiner made note of the Veteran's reports that the scar to the anterior left shoulder was tender with aching and burning tenderness on palpation.  The examiner found that based on these reports, the Veteran's scar was painful.  However, the examiner found that the Veteran's scar was not both painful and unstable.

The Board finds that throughout the entire appeal period, the evidence of record supports an award of a rating of 10 percent under 38 C.F.R. § 4.118, DC 7804, for one scar that is painful.  A rating in excess of 10 percent is not warranted, however, as the Veteran has not asserted, and the evidence does not demonstrate, that the scar is also unstable, covers an area or areas of 144 square inches or greater, or that the scar itself results in any functional impairment.  As the preponderance of the evidence is against an award greater than 10 percent, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

For the entire period on appeal, a rating of 10 percent, but no higher, for the service-connected scar, left shoulder, is granted.


REMAND

With respect to the claim for an increased rating for left knee pain, most likely chondromalacia, the Board observes that the Veteran was last afforded a VA examination of his left knee in April 2016.  However, the Board finds the April 2016 VA examination report is inadequate, as it does not indicate that range of motion testing of the nonservice-connected right knee was performed, nor does it indicate that pain was tested on active and passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left knee disability, to include full range of motion studies.

With respect to the claim for an increased rating for shoulder, left rotator cuff tear, in a September 2017 submission, the Veteran indicated that he had been receiving ongoing treatment for his left shoulder with Yousefi Chiropractic.  He attached billing statements for Dr. Z. Y. from 2016 and 2017 to document this treatment.  As these treatment records may be relevant to the claim for an increased rating for the left shoulder disability, under the duty to assist, the AOJ should attempt to associate the identified records with the Veteran's claims file.  
Moreover, the Board observes that the Veteran was last afforded a VA examination of his left shoulder in March 2016.  However, the Board finds the March 2016 examination report is inadequate, as it does not indicate that pain was tested on active and passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left shoulder disability, to include full range of motion studies.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all outstanding VA treatment records since they were last uploaded to the claims file, and private treatment records relevant to Veteran's claimed left shoulder and left knee disabilities.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private health care providers that have treated him for his left shoulder and left knee disabilities, to specifically include the private treatment records for the left shoulder he referenced in his September 2017 submission from Dr. Z. Y. (Yousefi Chiropractic).  

2.   Then, the Veteran should be afforded a VA
   examination with an appropriate examiner to 
   determine the current severity of his service-connected 
   left knee disability.  The claims file, including a copy 
   of this remand, must be made available to and 
   reviewed by the examiner.  

All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected left knee disability.

a) Range of motion testing should be undertaken for the left and right knees, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearings; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

b) The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c) The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

d) A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.   After completing the development in Step 1, the 
	Veteran should be afforded a VA examination with an 
	appropriate examiner to determine the current severity 
	of his service-connected left shoulder disability.  The 
	claims file, including a copy of this remand, must be 
	made available to and reviewed by the examiner.  

All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected left shoulder disability.

a) Range of motion testing should be undertaken for the left shoulder, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearings; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

b) The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c) The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

d) A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.   After the development has been completed, adjudicate
   the claims.  If any benefit sought remains denied, 
   furnish the Veteran and his representative a 
   supplemental statement of the case and return the case 
   to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


